Exhibit 10.2

[FORM OF BUYER PRICE REDUCTION LETTER]

 

[COMPANY LETTERHEAD]

 

May __, 2017

 

________________________
________________________

________________________
Attention: _______________

 

Dear Sirs:

Reference is hereby made to that certain Purchase Agreement, dated May __, 2017
(the “Purchase Agreement”), by and between         . (the “Seller”) and you (the
“Buyer” or “you”), pursuant to which you agreed to purchase a portion of the
2017 Series B Senior Secured Convertible Note issued by Great Basin Scientific,
Inc., a Delaware corporation, with headquarters located at 420 E. South Temple,
Suite 520, Salt Lake City, UT 84111 (the “Company”) to the Seller (the
“Purchased Note”), which Purchased Note is convertible into shares of shares of
the Company's common stock, par value $0.0001 per share (the “Common
Stock”).  Capitalized terms not defined herein shall have the meaning as set
forth in the Purchased Note.

The Company represents that the Seller together with the Buyer and the Other
Buyers (as defined in the Purchase Agreement) represent the Required Holders
under the Seller Note.

Pursuant to Section 7(b) of the Purchased Note, we hereby provide you with
notice that the Company upon the closing of your purchase of the Purchased Note
(including, without limitation, the release of an amount of cash held in the
Holder Master Restricted Account corresponding to the principal amount of the
Purchased Note), but subject to your agreement to comply with the provisions of
the next paragraph in all respects, the Conversion Price of your Purchased Note
shall be temporarily reduced to $1.10 (as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations or similar events occurring
after the date hereof) ( (the “Conversion Price Reduction”). The Conversion
Price shall remain at $1.10 (as adjusted for stock splits, stock dividends,
stock combinations, recapitalizations or similar events occurring after the date
hereof) until 5:00 p.m. New York City time on July 14, 2017.

During the period commencing on the date hereof and ending with close of trading
on the earlier of (i) the fifteenth (15) Trading Day immediately after the date
hereof, inclusive and (ii) the first Trading Day after the date hereof on which
at least an aggregate $4 million of the trading volume of Common Stock shall
have been reported by Bloomberg during the period commencing on the date hereof
and ending on such Trading Day (such period, the "Current Restricted

 

--------------------------------------------------------------------------------

 

Period"), neither the Buyer, nor any of its Trading Affiliates (as defined
below), collectively, shall sell, directly or indirectly, (including, without
limitation, any sales, short sales, swaps or any derivative transactions that
would be equivalent to any sales or short positions) shares of Common Stock on
any Trading Day during the Current Restricted Period (any such date, a “Date of
Determination”), in an amount that exceeds the Buyer Pro Rata Share (as defined
below) of 35% of the trading volume of Common Stock as reported by Bloomberg for
the applicable Date of Determination, (the "Current Leak Out
Limitation").  Notwithstanding anything herein to the contrary, (I) the Company
may from time to time make an offer to the Buyer to increase the Leak-Out
Limitation by up to 100% of the Leak-Out Limitation set forth in this paragraph
by delivering written notice thereof to the Buyer, which the Buyer may elect to
accept or decline, provided that the Company offers the same proportionate terms
to the Seller, the Buyer and all Other Buyers (as defined in the Purchase
Agreement) at the same time.  As used herein, "Buyer Pro Rata Share" means a
fraction (i) the numerator of which is the outstanding principal amount of the
Purchased Note and the other 2017 Series B Senior Secured Convertible Note
issued by the Company held by the Buyer immediately following the closing of the
transactions contemplated by the Purchase Agreement and (ii) the denominator of
which is $1,360,399.  The Company hereby permanently waives any right to effect
a Mandatory Conversion pursuant to Section 3(e) of the Purchased Note. The
Company and the Seller hereby agree that during the Current Restricted Period
the Current Leak Out Limitation as set forth herein shall apply and shall
supersede the Leak Out Limitation set forth in Section 17(c) of the Purchased
Note and that upon the expiration of the Current Restricted Period the
provisions of Section 17(c) of the Purchased Note shall resume and shall again
be in full force and effect, except that the Leak-Out Limitation set forth in
Section 17(c) of the Purchased Note shall not apply with respect to any shares
of Common Stock issued or issuable upon conversion of the Purchased Note or the
other 2017 Series B Senior Secured Convertible Note issued by the Company held
by the Buyer immediately following the closing of the transactions contemplated
by the Purchase Agreement. As used herein, "Trading Affiliates" means any Person
acting on behalf of or pursuant to any understanding with the Buyer which had
knowledge of the transactions contemplated hereby, (x) has or shares discretion
relating to the Buyer's investments and trading or information concerning the
Buyer's investments or (y) is subject to the Buyer's review or input concerning
such Person's investments or trading.

For the avoidance of doubt, the Buyer Pro Rata Share for the Buyer, together
with its Trading Affiliates, shall be [●]%.

The Company shall, on or before 8:30 a.m., New York City time, on the first
business day after the date hereof, issue a Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby and the
form of the Purchase Agreement and attaching the form of this letter and the
Purchase Agreement as an exhibit thereto not previously filled with the SEC
(collectively with all exhibits attached thereto, the “8-K Filing”).  From and
after the issuance of the 8-K Filing, the Seller, the Buyer and each Other Buyer
(the “Holders”) shall not be in possession of any material, nonpublic
information received from the Company or any of its

 

--------------------------------------------------------------------------------

 

Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in such 8-K Filing.  The Company
shall not, and shall cause its officers, directors, employees, affiliates and
agents, not to, provide any Holder with any material, nonpublic information
regarding the Company from and after the date hereof without the express written
consent of such Holder except as otherwise required hereunder.  To the extent
that the Company delivers any material, non-public information to any holder
without such Holder's express prior written consent except as otherwise required
hereunder, pursuant to the Purchased Note or, the Company hereby covenants and
agrees that such Holder shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent with respect to, or a duty to the to the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agent or not to trade on the basis of, such material,
non-public information. The Company shall not disclose the name of any Holder in
any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation.  In addition, effective upon the filing of such
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect.  The Company understands and confirms that each Holder will rely on the
foregoing representations in effecting transactions in securities of the
Company.

After the Effective Time, if you would like to convert the outstanding amount
under your Purchased Note at the reduced Conversion Price, please provide us
with a Conversion Notice, in the form attached to the Purchased Note as Exhibit
I, setting forth the aggregate amount to be converted.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

If you have any questions regarding the foregoing, please feel free to contact
Jeff Rona at (303) 532-4014 or jrona@gbscience.com or Michael Adelstein, Esq. at
(212) 808-7540 or madelstein@kelleydrye.com.

Sincerely,

GREAT BASIN SCIENTIFIC, INC.

 

By: _____________________

       Name:

       Title:

 

Agreed to and Acknowledged:

 

__________________________________

 

By: ____________________

       Name:

Title:  

 

 

--------------------------------------------------------------------------------

 

[FORM OF SELLER PRICE REDUCTION LETTER]

 

[COMPANY LETTERHEAD]

 

May __, 2017

 

________________________
________________________

________________________
Attention: _______________

 

Dear Sirs:

Reference is hereby made to those certain Purchase Agreements, each dated May
__, 2017 (collectively, the “Purchase Agreements”), by and between      (the
“Seller” or “you”) and each investor signatory thereto (each, a “Buyer” and,
collectively, the “Buyers”), pursuant to which you agreed to sell a portion of
the 2017 Series B Senior Secured Convertible Note (the “Seller Note”) issued by
Great Basin Scientific, Inc., a Delaware corporation, with headquarters located
at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111 (the “Company”) to
each of the Buyers (the remaining portion of the Seller Note not being sold
pursuant to the Purchase Agreements, the “Remaining Note”), which Remaining Note
is convertible into shares of shares of the Company's common stock, par value
$0.0001 per share (the “Common Stock”).  Capitalized terms not defined herein
shall have the meaning as set forth in the Remaining Note.

The Company hereby acknowledges and agrees to the transactions contemplated by
the Purchase Agreements.  The Company represents that the Seller together with
the Buyers represent the Required Holders under the Seller Note.

Pursuant to Section 7(b) of the Remaining Note, we hereby provide you with
notice that the Company upon the closing of your sale of each of the Purchased
Notes (as defined in each of the Purchase Agreements) (including, without
limitation, the release of an amount of cash held in the Holder Master
Restricted Account corresponding to the principal amount of the portion of the
Seller Note sold pursuant to the Purchase Agreements, plus an additional
$350,000, minus a cash amount withheld by the Seller for fees incurred by the
Seller from time to time in connection with transactions, waivers and amendments
entered into with the Company as provided below), but subject to your agreement
to comply with the provisions of the next paragraph in all respects, the
Conversion Price of your Remaining Note shall be temporarily reduced to $1.10
(as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or similar events occurring after the date hereof) (the
“Conversion Price Reduction”). The Conversion Price shall remain at $1.10 (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or similar events occurring after the date hereof) until 5:00
p.m. New York City time on July 14, 2017.  

 

--------------------------------------------------------------------------------

 

During the period commencing on the date hereof and ending with close of trading
on the earlier of (i) the fifteenth (15) Trading Day immediately after the date
hereof, inclusive and (ii) the first Trading Day after the date hereof on which
at least an aggregate $4 million of the trading volume of Common Stock shall
have been reported by Bloomberg during the period commencing on the date hereof
and ending on such Trading Day (such period, the "Current Restricted Period"),
neither the Seller, nor any of its Trading Affiliates (as defined below),
collectively, shall sell, directly or indirectly, (including, without
limitation, any sales, short sales, swaps or any derivative transactions that
would be equivalent to any sales or short positions) shares of Common Stock on
any Trading Day during the Current Restricted Period (any such date, a “Date of
Determination”), in an amount that exceeds the Seller Pro Rata Share (as defined
below) of 35% of the trading volume of Common Stock as reported by Bloomberg for
the applicable Date of Determination, (the "Current Leak Out
Limitation").  Notwithstanding anything herein to the contrary, (I) the Company
may from time to time make an offer to the Seller to increase the Leak-Out
Limitation by up to 100% of the Leak-Out Limitation set forth in this paragraph
by delivering written notice thereof to the Seller, which the Seller may elect
to accept or decline, provided that the Company offers the same proportionate
terms to the Seller, the Buyer and all Other Buyers (as defined in the Purchase
Agreement) at the same time.  As used herein, "Seller Pro Rata Share" means a
fraction (i) the numerator of which is the outstanding principal amount of the
Remaining Note immediately following the closing of the transactions
contemplated by the Purchase Agreements and (ii) the denominator of which is
$1,360,399.  The Company hereby permanently waives any right to effect a
Mandatory Conversion pursuant to Section 3(e) of the Remaining Note. The Company
and the Seller hereby agree that during the Current Restricted Period the
Current Leak Out Limitation as set forth herein shall apply and shall supersede
the Leak Out Limitation set forth in Section 17(c) of the Remaining Note and
that upon the expiration of the Current Restricted Period the provisions of
Section 17(c) of the Remaining Note shall resume and shall again be in full
force and effect, except that the Leak-Out Limitation set forth in Section 17(c)
of the Purchased Note shall not apply with respect to any shares of Common Stock
issued or issuable upon conversion of the Remaining Note. As used herein,
"Trading Affiliates" means any Person acting on behalf of or pursuant to any
understanding with the Seller which had knowledge of the transactions
contemplated hereby, (x) has or shares discretion relating to the Seller's
investments and trading or information concerning the Seller's investments or
(y) is subject to the Seller's review or input concerning such Person's
investments or trading.  

For the avoidance of doubt, the Seller Pro Rata Share for the Seller, together
with its Trading Affiliates, shall be 25.73%.

The Company shall, on or before 8:30 a.m., New York City time, on the first
business day after the date hereof, issue a Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby and the
form of the Purchase Agreement and attaching the form of this letter and the
Purchase Agreement as an exhibit thereto not previously filled with the SEC
(collectively with all exhibits attached thereto, the “8-K Filing”).  From and
after the issuance of

 

--------------------------------------------------------------------------------

 

the 8-K Filing, the Seller, the Buyer and each Other Buyer (the “Holders”) shall
not be in possession of any material, nonpublic information received from the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that is not disclosed in such 8-K
Filing.  The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide any Holder with any material,
nonpublic information regarding the Company from and after the date hereof
without the express written consent of such Holder except as otherwise required
hereunder.  To the extent that the Company delivers any material, non-public
information to any holder without such Holder's express prior written consent
except as otherwise required hereunder, pursuant to the Remaining Note or, the
Company hereby covenants and agrees that such Holder shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent with respect to,
or a duty to the to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent or not to trade
on the basis of, such material, non-public information. The Company shall not
disclose the name of any Holder in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation.  In
addition, effective upon the filing of such 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Holder or any of its affiliates, on the other hand,
shall terminate and be of no further force or effect.  The Company understands
and confirms that each Holder will rely on the foregoing representations in
effecting transactions in securities of the Company.

The Company shall reimburse the Seller for its legal fees and expenses in
connection with the preparation and negotiation of the transactions contemplated
hereby as well as past amount incurred by the Seller from time to time in
connection with waivers, amendments and transactions with the Company, by
allowing the Seller to withhold from its cash release to the Company from its
Holder Master Restricted Account any such amount due to Schulte Roth & Zabel
LLP.  

After the Effective Time, if you would like to convert the outstanding amount
under your Remaining Note at the reduced Conversion Price, please provide us
with a Conversion Notice, in the form attached to the Remaining Note as Exhibit
I, setting forth the aggregate amount to be converted.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

If you have any questions regarding the foregoing, please feel free to contact
Jeff Rona at (303) 532-4014 or jrona@gbscience.com or Michael Adelstein, Esq. at
(212) 808-7540 or madelstein@kelleydrye.com.

 

Sincerely,

GREAT BASIN SCIENTIFIC, INC.

 

By: _____________________

       Name:

       Title:

 

Agreed to and Acknowledged:

 

    

 

By: ____________________

       Name:

Title:

 

 